DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to a preliminary amendment filed 4/20/2020. As directed by the amendment, claims 4, 6, 7-15, 19, and 22 were amended, claims 16-18 and 24-25 were cancelled and no new claims were added. Thus, claims 1-15 and 19-23 are presently pending in this application

Specification
          Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains phrases that are implied, (i.e., the term “Described herein” in line 1 of the abstract).  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because it contains legal phraseology, (i.e., the term “comprises” in lines 2, 7, 8, 10 of the abstract, the term “comprising” in lines 2 and 3 of the abstract, and the term “said” in lines 12 and 13 of the abstract).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 7, 13, 20 and 23 are objected to because of the following informalities:  
In claim 1, lines 4 and 5, the limitation “a capsule” is suggested to be changed to --the capsule-- in order to clarify the claim and provide proper antecedent basis. 
In claim 7, line 2, the term “the space” is suggested to be changed to --a space-- in order to clarify the claim.
In claim 13, line 2, the term “the vertical distance” is suggested to be changed to --a vertical distance-- in order to clarify the claim. 
In claim 20, lines 4 and 5, the limitation “a capsule” is suggested to be changed to --the capsule-- in order to clarify the claim and provide proper antecedent basis. 
In claim 23, lines 4 and 5, the limitation “a capsule” is suggested to be changed to --the capsule-- in order to clarify the claim and provide proper antecedent basis. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “one or more cross members for dividing the space between said inner and outer skins into multiple cavities” (claim 7, lines 1-2, where the generic placeholder is the term “members” and the function is “for dividing the space between said inner and outer skins into multiple cavities”). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the rim” (line 11) lacks proper antecedent basis. 
Regarding claim 1, the limitation “the trigger may pass” (line 12) is unclear as to how to determine the metes and bounds of the limitation “may” since the limitation “may” can be interpreted as providing possibility, therefore, it is unclear if the trigger may or may not pass. 
Regarding claim 1, the limitation “said first and second mating parts” (lines 14 and 15) is unclear as to how many mating parts the applicant is trying to claim and if the limitation is referring to one or more first mating part and one or more second mating part, or a plurality of first mating parts and a plurality of second mating parts. 
Regarding claim 1, the limitation “the walls” (line 15) lacks proper antecedent basis.
Regarding claim 3, the limitation “a wall” (line 2) is unclear if the wall is part of or different from “the walls” being claimed in claim 1, line 15.
Regarding claim 4, the limitation “the outer wall” (line 2) lacks proper antecedent basis. Furthermore, it is unclear if the outer wall is the same as or the different from “the walls” being claimed in claim 1, line 15. 
Regarding claim 13, the limitation “the first mating parts” (line 3) lacks proper antecedent basis. 
Regarding claim 14, the limitation “the third mating parts” (lines 1-2) lacks proper antecedent basis. 
Regarding claim 14, the limitation “the plane of the support” (line 2) lacks proper antecedent basis. 
Regarding claim 15, the limitation “the first mating parts” (lines 1-2) lacks proper antecedent basis.
Regarding claim 15, the limitation “the plane of the support” (line 2) lacks proper antecedent basis. 
Regarding claim 20, the limitation “the rim” (line 11) lacks proper antecedent basis. 
Regarding claim 20, the limitation “the trigger may pass” (line 12) is unclear as to how to determine the metes and bounds of the limitation “may” since the limitation “may” can be interpreted as providing possibility, therefore, it is unclear if the trigger may or may not pass. 
Regarding claim 20, the limitation “the wall” (line 13) lacks proper antecedent basis.
Regarding claim 23, the limitation “the rim” (line 11) lacks proper antecedent basis. 
Regarding claim 23, the limitation “the trigger may pass” (line 12) is unclear as to how to determine the metes and bounds of the limitation “may” since the limitation “may” can be interpreted as providing possibility, therefore, it is unclear if the trigger may or may not pass. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-15 and 19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Ahern (2018/0043111) or, in the alternative, under 35 U.S.C. 103 as obvious over Ahern (2018/0043111) in view of Andrade (2013/0255679) and Von Schuckmann (2019/0269866).


    PNG
    media_image1.png
    1109
    789
    media_image1.png
    Greyscale

Regarding claim 1, Ahern discloses an inhaler for inhalation of an inhalable dry powder (see inhaler 1 in fig. 1), the inhaler comprising: (a) an outer shell comprising a first shell part (2, fig. 1, paragraph 0057) and a second shell part (cap 14, see fig. 1, paragraph 0068); (b) a capsule holder (4, fig. 1, paragraph 0057) comprising a chamber for holding a capsule (see capsule 4d and chamber is where 4d is located, fig. 6a, paragraph 0057), a capsule breaker (10a, 10b, 13a and 13b, figs. 1 and 6a, paragraph 0066) for breaking open a capsule held within the chamber and a trigger (11, figs. 1 and 6a, paragraph 0057) for causing the capsule breaker to break open a capsule (see fig. 6a and paragraph 0066); (c) a support (3 and 9, figs. 1-6a, paragraphs 0057-0063) for supporting the capsule holder (figs. 1-6a); and (d) an outlet for passage of dry powder from the capsule into a user (see fig. 6a, outlet is the outlet of 9 that is connected to 5a), wherein the capsule holder is positioned in the first shell part (see fig. 6a), wherein the first shell part comprises an aperture (portion of 2a that is adjacent to a cutout at the rim of 2, figs. 1-6a, paragraph 0057) through which the trigger protrudes (see fig. 6a), wherein the aperture comprises a cut-out in the rim of the first shell part and through which the trigger may pass when the capsule holder is removed from the first shell part (see the annotated-Ahern fig. 1 above, as shown in the figure plate 3 shares a rotatable joint 15 with the mouthpiece 5 and the lid 14, see paragraph 0057 and as shown in figs. 106a the recess allows the entire 11 to be able to be pushed, so as 3 pivot the button may be able to pass, and as plate 3 pivot the capsule holder would be removed from the first shell part 2, see the opening in fig. 1 relative to fig. 2), and wherein the support comprises first mating part for mating with second mating part on the first shell part, said first and second mating parts preventing outward movement of the walls of the first shell part when said first and second mating parts are mutually engaged (the first mating part of the support is one of the or both of the hinge component of 3 that interact with 15, wherein 15 is interpreted as being part of 2, and the second mating part of the first shell part is 15 comprising surface that engage with the hinge component of 3, and when the hinge of 3 mate with 15 of 2, the first and second mating parts are preventing outward movement of the walls (wall of tube 15) of the first shell part, when the first and second mating parts are mutually engaged, alternatively, the first mating part is hinge component of 3 and 15 (15 redefined to be part of 3), and the second mating part is the part/portion (cylindrical interior surface) of the hinge component of 2 that is contacting the rod 15, and when the rod 15 and hinge component of 14 is engaged with the hinge component of 2, 15 and the hinge component of 2, in combination with hinge component of 14 prevent outward movements of the walls of the first shell part (walls formed on the hinge component of 2) when the first and second mating parts are mutually engaged). However, if there is any doubt that Ahern discloses the support comprises the first mating part for mating with the second mating part on the first shell part, said first and second mating parts preventing outward movement of the walls of the first shell part when said first and second mating parts are mutually engaged. 

    PNG
    media_image2.png
    774
    1049
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    830
    731
    media_image3.png
    Greyscale

Andrade teaches an inhaler for inhalation of an inhalable dry powder (see entire inhaler in figs. 2-13(2)), the inhaler comprising: (a) an outer shell comprising a first shell part (71, fig. 2, paragraph 0080) and a second shell part (72, fig. 2, paragraph 0080); (b) a capsule holder (30, fig. 6, paragraphs 0071 and 0074-0075) comprising a chamber for holding a capsule (see capsule chamber 31 holding a capsule 32, fig. 6, paragraph 0071), a capsule breaker (36 and 37, fig. 6, paragraph 0069) for breaking open a capsule held within the chamber and a trigger (41, fig. 6, paragraph 0074) for causing the capsule breaker to break open a capsule (paragraph 0074); (c) a support (see the annotated-Andrade fig. 4 above) for supporting the capsule holder (see plate that the capsule holder 30 is attached to, the plate comprises hole where 111 enters, see fig. 8(2)); and (d) an outlet (outlet 34, see fig. 6, paragraph 0078) for passage of dry powder from the capsule into a user, wherein the capsule holder is positioned in the first shell part (see figs. 2-13(2)), wherein the first shell part comprises an aperture through which the trigger protrudes (see opening on 71 where 41/42 sticks out, figs. 4(1-4)), and wherein the support comprises a first mating part for mating with second mating part on the first shell part (71, see the annotated-Andrade fig. 7 above), said first and second mating parts preventing outward movement of the walls of the first shell part when said first and second mating parts are mutually engaged (the first mating part and the second mating part are physical structures that provide support, therefore they would prevent outward movement of the walls of the first shell part 71 when said first and second mating parts are mutually engaged as can be seen in the annotated-Andrade fig. 7 above, wherein outward movement can be interpreted as movement of the entire first shell part to one side or the other side, or outward movement can be movement going against the first shell part facing surface). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support of Ahern to have a first mating part for mating with a second mating part on the first shell part, said first and second mating parts preventing outward movement of the walls of the first shell part when said first and second mating parts are mutually engaged as taught by Andrade for the purpose of providing a mating surface that secures the support to the first shell part (figs. 5 and 7 of Andrade).
Furthermore, if there is any doubt that the support 3 of Ahern can be rotated out of the cutout and aperture to allow the trigger to pass when the capsule holder is removed from the first shell part. Von Schuckmann teaches a support (8, figs. 1-2, see paragraphs 0048-0051) that is rotatably coupled to a first shell part (9, see figs. 1-2 and paragraph 0048, furthermore, see fig. 11) to allow the trigger (5, figs. 1-2 and 11, paragraph 0041) to pass.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support of Ahern or the modified Ahern to allow the support to be rotated relative to the first shell part as taught by Von Schuckmann for the purpose of providing flexibility and easy cleaning and repair of parts (paragraph 0048 of Von Schuckmann). 
Regarding claim 2, Ahern or the modified Ahern discloses that the first mating part comprise a male mating part and the second mating part comprise a female mating part (in the instance where the first mating part includes 15 of Ahern, the first mating part that is a male mating part is the rod 15 of Ahern, and the second mating part that is the female mating part is the portion forming cylindrical interior surface of hinge component of 2, alternatively, see the annotated-Andrade fig. 7 above, as shown the first mating part comprises a male part that goes inside of the rim, therefore, the portion of 71 of Andrade that is mating with the first mating part is the female mating part). 
Regarding claim 3, Ahern or the modified Ahern discloses that the first shell part comprises a cavity within or on a wall of the first shell part for receiving a protrusion on the support (the protrusion of the support is one of the hinge component of 3, see the annotated-Ahern fig. 1 above and the cavity is the cavity formed by wall of 2 of Ahern that receive the protrusion). 
Regarding claim 4, Ahern or the modified Ahern discloses that the female mating part is formed in a thickened part of the outer wall of the first shell part (the female mating part is hinge component and material on 2 of Ahern where the hinge component extends from, and as shown, the female mating part is formed in a thickened part of the outer wall of the first shell part 2 of Ahern, see the annotated-Ahern fig. 1 above, see thick section versus thin section of the outer walls, alternatively, the thickened part can be interpreted as the entire shell 2 of Ahern minus the rib and the hinge component, alternatively, the female part is the portion that forms the rim of 2 of Ahern after the modification with Andrade, and as shown in the annotated-Andrade fig. 7 above, the female part extends from a thick section to a thin section after the modification, therefore, there would be a female part extends in a thickened part of the outer wall of the first shell part 2 of Ahern, see figs. 4 and 8(2) of Andrade for reference).
Regarding claim 5, Ahern or the modified Ahern discloses that the thickened part of the outer wall at least partially surrounds the cut-out (see the annotated-Ahern fig. 1 above, the thick section where the female part (hinge component of 2 of Ahern) is formed is a three dimensional section and would surround the cut-out partially, anything that surround just 1 percent of the cut-out relatively would surround the cut-out partially, alternatively, after the modification with Andrade, the female part would formed at the second thick section and would be partially surrounding the cut-out). 

    PNG
    media_image4.png
    245
    465
    media_image4.png
    Greyscale

Regarding claim 8, Ahern or the modified Ahern discloses that the thickness of the thickened part of the wall tapers from a greater thickness at a point away from the cut-out to a lesser thickness at or near the cut-out (see the annotated-Ahern fig. 1 above, as shown the thickened part (2 of Ahern minus the rib and the hinge component, see rejection to claim 4) of the wall tapers from a greater thickness at a point away from the cut-out to a lesser thickness, see the annotated-Ahern Detail of fig. 1 above for reference). 
Regarding claim 9, Ahern or the modified Ahern discloses that the first mating part protrude from a first shell part facing surface of the support (the first mating part of the support is the hinge of 3 that interact with 15, and as shown in the annotated-Ahern fig. 1 above and figs. 2-6a, the first mating part is protruding from the first shell part facing surface of the support, alternatively, in view of Andrade, see the annotated-Andrade fig. 7 above, the first mating part protrude from a first shell facing surface of the support).

    PNG
    media_image5.png
    776
    717
    media_image5.png
    Greyscale

Regarding claim 10, Ahern or the modified Ahern discloses that the support (3 of Ahern) comprises a third mating part for mating with a fourth mating part on the first shell part (see the annotated-Ahern fig. 1 above, the third mating part is one of the hinge component of 3 and the fourth mating part is one of the hinge component of 2 of Ahern, see the annotated-Ahern fig. 5c above, alternatively, see the annotated-Andrade fig. 7 above, in the instance where the first mating part and the second mating are in view of Andrade, the third mating part is the hinge component of 3 of Ahern and the fourth mating parts is either 15 of Ahern or the hinge component of 2 of Ahern, see the annotated-Ahern fig. 1 above). 
Regarding claim 11, the modified Ahern discloses that the third mating part comprise a male mating part and the fourth mating part comprise a female mating part (see the annotated-Ahern fig. 1 above, as shown the third mating part (one of the protrusion of the hinge support of 3 of Ahern) comprise a male mating part (portion of the third mating part) since the portion is inserted in between the hinge component of 2 of Ahern, see fig. 5c for reference, and the fourth mating part (one of the protrusion of the hinge support of 2 of Ahern) comprises a female mating part (portion of the protrusion that contains the opening for accepting 15 of Ahern)). 
Regarding claim 12, the modified Ahern discloses that the third mating part with the fourth mating part forms a connection between the support and the first shell part and wherein the connection formed between the support and the first shell part is maintained by engagement of the first mating part with the second mating part (see the rejection to claim 10 above, see the annotated-Ahern fig. 1 above, the third mating part is one of the hinge component of 3 and the fourth mating part is one of the hinge component of 2 of Ahern and as shown in fig. 5c, the third mating part with the fourth mating part forms a connection between the support and the first shell part and the connection formed between the support and the first shell part is maintained by engagement of the first mating part with the second mating part (first mating part is one of the hinge component of 3), and the second mating part is 15 of Ahern. Alternatively, when the first and second mating part is interpreted as the first and second mating parts of Andrade as shown in the annotated-Andrade fig. 7 above, the third mating part is the hinge component of 3 of Ahern and the fourth mating component is the hinge component of 2 of Ahern and as discloses by the figures, the third mating part with the fourth mating part forms a connection between the support and the first shell part and wherein the connection formed between the support and the first shell part is maintained by engagement of the first mating part with the second mating part of Andrade). 
Regarding claim 13, Ahern or the modified Ahern discloses that the first shell part (2 of Ahern) is a lower shell part (see fig. 1 of Ahern) and the vertical distance between second and fourth mating part is less than the length or depth of the first mating parts (the second mating part is interpreted as 15 of Ahern, and the first mating part is shown in the annotated-Ahern fig. 5c above, and as shown the distance between second mating part (15 of Ahern) and the fourth mating part (see the annotated-Ahern fig. 5c above) is shown in fig. 2 of Ahern (as shown, the distant (gap between 15 of Ahern and the fourth mating part is very small), which is less than a length or depth of the first mating part (see the annotated-Ahern fig. 5c above)). 
Regarding claim 14, Ahern or the modified Ahern discloses that the third mating part extend in a direction substantially parallel to the plane of the support (see the annotated-Ahern fig. 1 above with reference to the annotated-Ahern fig. 5c above, the third mating part is three dimensional, which would extend in every single direction, therefore, is extending substantially parallel to the plane of the support, the support has many planes and an example of a plane is the plane formed on the surface of the support 3 of Ahern). 
Regarding claim 15, Ahern or the modified Ahern discloses that the first mating parts extend in a direction substantially perpendicular to the plane of the support (see the annotated-Ahern figs. 1 and 5c above, the first mating part is three dimensional and can be split up into multiple first mating parts (such as upper and lower first mating parts relative to the orientation shown in the annotated-Ahern fig. 1 above), and is extending in all direction, therefore, the first mating parts is extending substantially perpendicular to the plane of the support, furthermore, alternatively, in view of Andrade, the first mating parts (parts of the first mating part in the annotated-Andrade fig. 7 above) after the modification with Ahern would be substantially perpendicular to the plane of the support since the male part is extending downward, the support has many planes and an example of a plane is the plane formed on the surface of the support 3 of Ahern). 

    PNG
    media_image6.png
    791
    1075
    media_image6.png
    Greyscale

Regarding claim 19, Ahern or the modified Ahern discloses that the cut-out is narrower than the aperture, said trigger comprising a main body and a projection, wherein the cut-out is shaped to accommodate said projection and the aperture is shaped to accommodate the main body (as shown in the annotated-Ahern fig. 1 above, the opening 2a has a thickness that is tapered, and when the aperture is defined by the wide section of 2 would give it a larger opening than the portion of the cut-out at the rim that is defined by a more narrow thickness of 2, alternatively, the cutout is interpreted as a small portion of space at the top of 2a closer to the rim while the aperture is interpreted as the majority of the opening 2a, which would give the cut-out a more narrow opening than the aperture, the cut-out is designed to allow 3 and 11 of Ahern to rotated outward due to the design of the hinge at 15 or modification with Von Schuckmann, therefore, the cut-out is shaped to accommodate the projection and the aperture is shaped to accommodate the main body). 
Claims 20-23 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Ahern (2018/0043111) or, in the alternative, under 35 U.S.C. 103 as obvious over Ahern (2018/0043111) in view of Von Schuckmann (2019/0269866).
Regarding claim 20, Ahern discloses an inhaler for inhalation of an inhalable dry powder (see inhaler 1 in fig. 1), the inhaler comprising: (a) an outer shell comprising a first shell part (2, fig. 1, paragraph 0057) and a second shell part (cap 14, see fig. 1, paragraph 0068); (b) a capsule holder (4, fig. 1, paragraph 0057) comprising a chamber for holding a capsule (see capsule 4d and chamber is where 4d is located, fig. 6a, paragraph 0057), a capsule breaker (10a, 10b, 13a and 13b, figs. 1 and 6a, paragraph 0066) for breaking open a capsule held within the chamber and a trigger (11, figs. 1 and 6a, paragraph 0057) for causing the capsule breaker to break open a capsule (see fig. 6a and paragraph 0066); (c) a support (3 and 9, figs. 1-6a, paragraphs 0057-0063) for supporting the capsule holder (figs. 1-6a); and (d) an outlet for passage of dry powder from the capsule into a user (see fig. 6a, outlet is the outlet of 9 that is connected to 5a), wherein the capsule holder is positioned in the first shell part (see fig. 6a), wherein the first shell part comprises an aperture (portion of 2a that is adjacent to a cutout at the rim of 2, figs. 1-6a, paragraph 0057) through which the trigger protrudes (see fig. 6a), wherein the aperture comprises a cut-out in the rim of the first shell part and through which the trigger may pass when the capsule holder is removed from the first shell part (see the annotated-Ahern fig. 1 above, as shown in the figure plate 3 shares a rotatable joint 15 with the mouthpiece 5 and the lid 14, see paragraph 0057 and as shown in figs. 106a the recess allows the entire 11 to be able to be pushed, so as 3 pivot the button may be able to pass, and as plate 3 pivot the capsule holder would be removed from the first shell part 2, see the opening in fig. 1 relative to fig. 2), wherein at least a part of the wall of the first shell part comprises a thickened wall (see the annotated-Ahern fig. 1 above, as shown the wall of 2 comprises a thick portion and a thin portion). 
If there is any doubt that the support 3 of Ahern can be rotated out of the cutout and aperture to allow the trigger to pass when the capsule holder is removed from the first shell part. Von Schuckmann teaches a support (8, figs. 1-2, see paragraphs 0048-0051) that is rotatably coupled to a first shell part (9, see figs. 1-2 and paragraph 0048, furthermore, see fig. 11) to allow the trigger (5, figs. 1-2 and 11, paragraph 0041) to pass.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support of Ahern to allow the support to be rotated relative to the first shell part as taught by Von Schuckmann for the purpose of providing flexibility and easy cleaning and repair of parts (paragraph 0048 of Von Schuckmann). 
Regarding claim 21, Ahern or the modified Ahern discloses that the thickened wall comprises a double-skinned wall (see the annotated-Ahern fig. 1 above, see the outer wall is a double skinned wall, wherein one skin is formed by 2b and the other skin is formed by either 21 or 22 that surrounds 2b, alternatively, see the annotated-Ahern fig. 2 above, see “double-skinned wall”).
Regarding claim 22, Ahern or the modified Ahern discloses that the thickened wall at least partially surrounds the cut-out (see the annotated-Ahern fig. 1 above, the thick section where the female part is formed is a three dimensional section and would surround the cut-out partially, anything that surround just 1 percent of the cut-out relatively would surround the cut-out partially, alternatively, after the modification with Andrade, the female part would formed at the second thick section and would be partially surrounding the cut-out).
Regarding claim 23, Ahern discloses an inhaler for inhalation of an inhalable dry powder (see inhaler 1 in fig. 1), the inhaler comprising: (a) an outer shell comprising a first shell part (2, fig. 1, paragraph 0057) and a second shell part (cap 14, see fig. 1, paragraph 0068); (b) a capsule holder (4, fig. 1, paragraph 0057) comprising a chamber for holding a capsule (see capsule 4d and chamber is where 4d is located, fig. 6a, paragraph 0057), a capsule breaker (10a, 10b, 13a and 13b, figs. 1 and 6a, paragraph 0066) for breaking open a capsule held within the chamber and a trigger (11, figs. 1 and 6a, paragraph 0057) for causing the capsule breaker to break open a capsule (see fig. 6a and paragraph 0066); (c) a support (3 and 9, figs. 1-6a, paragraphs 0057-0063) for supporting the capsule holder (figs. 1-6a); and (d) an outlet for passage of dry powder from the capsule into a user (see fig. 6a, outlet is the outlet of 9 that is connected to 5a), wherein the capsule holder is positioned in the first shell part (see fig. 6a), wherein the first shell part comprises an aperture (portion of 2a that is adjacent to a cutout at the rim of 2, figs. 1-6a, paragraph 0057) through which the trigger protrudes (see fig. 6a), wherein the aperture comprises a cut-out in the rim of the first shell part and through which the trigger may pass when the capsule holder is removed from the first shell part (see the annotated-Ahern fig. 1 above, as shown in the figure plate 3 shares a rotatable joint 15 with the mouthpiece 5 and the lid 14, see paragraph 0057 and as shown in figs. 106a the recess allows the entire 11 to be able to be pushed, so as 3 pivot the button may be able to pass, and as plate 3 pivot the capsule holder would be removed from the first shell part 2, see the opening in fig. 1 relative to fig. 2), wherein said cut-out is narrower than the aperture, said trigger comprises a main body and a projection, wherein the cut-out is shaped to accommodate said projection and the aperture is shaped to accommodate the main body (as shown in the annotated-Ahern fig. 1 above, the opening 2a has a thickness that is tapered, and when the aperture is defined by the wide section of 2 would give it a larger opening than the portion of the cut-out at the rim that is defined by a more narrow thickness of 2, alternatively, the cutout is interpreted as a small portion of space at the top of 2a closer to the rim while the aperture is interpreted as the majority of the opening 2a, which would give the cut-out a more narrow opening than the aperture, the cut-out is designed to allow 3 and 11 of Ahern to rotated outward due to the design of the hinge at 15, therefore, the cut-out is shaped to accommodate the projection and the aperture is shaped to accommodate the main body). 
If there is any doubt that the support 3 of Ahern can be rotated out of the cutout and aperture to allow the trigger to pass when the capsule holder is removed from the first shell part. Von Schuckmann teaches a support (8, figs. 1-2, see paragraphs 0048-0051) that is rotatably coupled to a first shell part (9, see figs. 1-2 and paragraph 0048, furthermore, see fig. 11) to allow the trigger (5, figs. 1-2 and 11, paragraph 0041) to pass.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support of Ahern to allow the support to be rotated relative to the first shell part as taught by Von Schuckmann for the purpose of providing flexibility and easy cleaning and repair of parts (paragraph 0048 of Von Schuckmann). 
          Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Andrade (2013/0255679) in view of Von Schuckmann (2019/0269866).
Regarding claim 1, Andrade discloses an inhaler for inhalation of an inhalable dry powder (see entire inhaler in figs. 2-13(2)), the inhaler comprising: (a) an outer shell comprising a first shell part (71, fig. 2, paragraph 0080) and a second shell part (72, fig. 2, paragraph 0080); (b) a capsule holder (30, fig. 6, paragraphs 0071 and 0074-0075) comprising a chamber for holding a capsule (see capsule chamber 31 holding a capsule 32, fig. 6, paragraph 0071), a capsule breaker (36 and 37, fig. 6, paragraph 0069) for breaking open a capsule held within the chamber and a trigger (41, fig. 6, paragraph 0074) for causing the capsule breaker to break open a capsule (paragraph 0074); (c) a support (see the annotated-Andrade fig. 4 above) for supporting the capsule holder (see plate that the capsule holder 30 is attached to, the plate comprises hole where 111 enters, see fig. 8(2)); and (d) an outlet (outlet 34, see fig. 6, paragraph 0078) for passage of dry powder from the capsule into a user, wherein the capsule holder is positioned in the first shell part (see figs. 2-13(2)), wherein the first shell part comprises an aperture through which the trigger protrudes (see opening on 71 where 41/42 sticks out, figs. 4(1-4)), and wherein the support comprises a first mating part for mating with second mating part on the first shell part (71, see the annotated-Andrade fig. 7 above), said first and second mating parts preventing outward movement of the walls of the first shell part when said first and second mating parts are mutually engaged (the first mating part and the second mating part are physical structures that provide support, therefore they would prevent outward movement of the walls of the first shell part 71 when said first and second mating parts are mutually engaged as can be seen in the annotated-Andrade fig. 7 above, wherein outward movement can be interpreted as movement of the entire first shell part to one side or the other side, or outward movement can be movement going against the first shell part facing surface), and a rim (see the annotated-Andrade fig. 4 above), but fails to disclose that the aperture comprises a cut-out in the rim of the first shell part and through which the trigger may pass when the capsule holder is removed from the first shell part.
Von Schuckmann teaches a support (8, figs. 1-2, see paragraphs 0048-0051) and a first shell part (9, see figs. 1-2 and 11 and paragraph 0048) comprising an aperture and the aperture comprising a cut-out in the rim of the first shell part (see the annotated-Von Schuckmann fig. 11 above) and through which the trigger (5, fig. 11) may pass when the capsule holder is removed from the first shell part (see the cutout, when the trigger 5 pivot with plate 8, the trigger would go through the cutout, see figs. 1-2 and fig. 11, paragraph 0048), Von Schuckmann teaches a support (8, figs. 1-2, see paragraphs 0048-0051) that is rotatably coupled to a first shell part (9, see figs. 1-2 and paragraph 0048) to allow the trigger to pass.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first shell part and the aperture of Andrade to have the cut-out in the rim of the first shell part as taught by Von Schuckmann and to modify the support of Andrade to allow the support to be rotated relative to the first shell part as taught by Von Schuckmann for the purpose of providing flexibility and allowing easy removal and replacement/repair of parts, and for the purpose of reducing manufacturing cost by reducing material cost (paragraph 0048 of Von Schuckmann). 

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sutherland (10,998,093) is cited to show a lower shell comprising an aperture and a cut-out. 
Bhide (10,556,069) is cited to show an inhaler comprising an aperture having a cut-out at a rim of a lower shell part. 
Hochrainer (5,947,118) (2004/0149283) is cited to show an inhaler comprising an aperture having a cut-out at a rim of a lower shell part.
Zeng (2019/0076607) is cited to show an inhaler comprising a lower shell having an aperture and a cut-out. 
Huang (2018/0344956) is cited to show an inhaler comprising a lower shell having an aperture and a cut-out. 
Althorpe (2016/0022931) is cited to show an inhaler comprising a lower shell having an aperture and a cut-out.
Bilgic (2014/0318538) is cited to show an inhaler comprising a lower shell and a support that is rotatable. 
Geser (2008/0295832) is cited to show an inhaler having a lower shell having an aperture and a cut-out.
Wachtel (2006/0237016) is cited to show an inhaler having a lower shell having an aperture and a cut-out.
Zierenberg (2003/0235538) is cited to show an inhaler having a lower shell having an aperture and a cut-out.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785